DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2, 5 and 6 are objected to because of the following informalities:  
Claim 2 recites “hash code based to” in line 2. A word appears to be missing from this limitation.
Claim 5 recites “the existing memory block” in line 8. This is the first and only reference to an “existing memory block.” It is assumed this is meant to be the memory block that was previously mentioned in the claim and its base claim.
Claim 6 recites “the piece of data” in lines 3-4. There are both a first data and a second data present in the claim. Clarity as to which data this limitation refers is needed.
 Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang (2015/0058539).

Huang teaches:
An apparatus comprising: 
a storage element configured to store both data and metadata, wherein a first data is associated with and stored with a corresponding piece of metadata [par 33-41 – the storage device stores user data and associated metadata such as sequence numbers, LBAs, ECCs], and 
wherein the storage element tracks the location of the first data according to a block information map [par 28 – the FTL of the reference corresponds to the block information map of the claim]; and 
a processor configured to, in response to the first data being written to the apparatus: 
generate a piece of metadata that includes a set of parameters to facilitate a at least partial repair of the block information map [par 33-38, 40 – metadata is generated for stored data and stored alongside the data, is used for reconstruction of the FTL], and 
store the piece of metadata alongside the first data [par 33-38]. 
Regarding claim 3:
Huang teaches:
The apparatus of claim 1, wherein the set of parameters includes at least one of the following sub-sets of parameters: 
a first sub-set of parameters that include ordering information associated with the first data [par 33-38: sequence numbers are explicitly ordering information]; 

a third sub-set of parameters that include information about a size of the first data. 
Regarding claim 4:
Huang teaches:
 The apparatus of claim 3, wherein the first sub-set of parameters include at least one field selected from a group comprising: 
a time stamp, a file memory block order identifier, and a file identifier [par 33, 41]; 
wherein the second sub-set of parameters include at least one field selected from a group comprising: 
a previous memory block identifier, a next memory block identifier, and at least one block order write identifier; and 
wherein the third sub-set of parameters include at least one field selected from a group comprising: 
a total file memory block size, and an amount of a memory block used indicator. 

Regarding claim 18:
Huang teaches:
A system comprising: 
a first processor configured to read and write pieces of data from a storage device [par 28 – contains various read and write modules]; and 

a storage element configured to store both data and metadata, wherein a first data is associated with and stored with a corresponding first metadata [par 33-38 – metadata is generated and stored with data], and 
wherein the storage element is configured to track the location of the first data according to a block information map [par 28 – FTL database is used to track the location of the first data]; and 
a second processor configured to: 
generate and manage the first metadata, in response to a write request for a second data, update and store an associated second metadata in the same memory block as the first data [par 33-38, 43 – various metadata is generated and stored in an FMB in response to write requests for data], and 
rebuild, at least partially, a block information map based, at least in part, upon the one or more metadata [par 40-42].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Rat et al (2018/0018218).
Regarding claim 2:
See the teachings of Huang above.
Huang does not explicitly teach a hash code to detect an error in the first data. Huang does, however, teach an error correction code [par 33].
Rat teaches hash codes to detect validity of data [par 33].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to combine the ECC of Huang with the hash code of Rat.
One of ordinary skill in the art would have been motivated to make the combination because Huang does not disclose what form the error correction code takes, simply that it exists, creating an implicit need for a type of code to use. Rat discloses explicitly that hash codes are one of multiple types of interchangeable codes used to detection the integrity of data [par 33].

Allowable Subject Matter
Claims 9-17 are allowed.
Claims 5-8, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the discovered prior art does not explicitly teach, or fairly suggest, the steps of retrieving a plurality of metadata, sorting the metadata according to identifiers, and removing detected invalid metadata from the sorted metadata before rebuilding the block information map in response to a rebuild request as outlined in claims 7, 9 and 20.
The discovered prior art does not explicitly teach, or fairly suggest, the processes disclosed in claims 5, 6 and 19 in combination with all elements of their base claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
‘140 to Talagala et al. discloses various aspects of maintaining storage metadata and a key map for identifying locations of data in a key-value storage and resolving key conflicts using hashing functions.
Jung et al. (NPL) discloses various aspects of recovering an FTL in response to power failure using a combination of accumulation-based and signature-based power loss recovery utilizing metadata stored alongside user data.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARC DUNCAN/             Primary Examiner, Art Unit 2113